 Case 1:17-cv-06127-ILG-ST Document 24 Filed 04/01/19 Page 1 of 1 PageID #: 154


                                            CIVI MINUTE ENTRY


BEFORE:                             Magistrate Judge Steven L. Tiscione


DATE:                               April 1, 2019


TIME:                               10:00 A.M.


DOCKET NUMBER(S):                   CV-17-6127 (ILG)


NAME OF CASE(S):                    CHINCHA V. PATEL



FOR PLAINTIFF(S):                   Leon



FOR DEFENDANT(S):                   Mizrahi



NEXT CONFERENCE(S):                 See rulings below



FTR/COURT REPORTER:                 10:43 - 11:32

RULINGS FROM MOTION HEARING:

For the reasons discussed on the record, Plaintiff's Motion to Compel [22] is granted. Defendants will produce financial
records, tax records, contact information for potential witnesses identified by the parties and copies of rental checks or
money orders for the period between 2015 and 2017 by May 3, 2019. The deadline for completion of discovery is extended
to August 2, 2019. The deadline for beginning dispositive motion practice is extended to September 2, 2019. Parties will
advise the Court when a settlement conference would be productive.
